

114 HR 5627 IH: To adopt the monarch butterfly as the national butterfly of the United States.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5627IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Ribble introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo adopt the monarch butterfly as the national butterfly of the United States.
	
 1.FindingsCongress finds the following: (1)The monarch butterfly is almost certainly the most widely recognized of all butterflies in the United States.
 (2)The monarch butterfly population is widely distributed across the United States, from Maine to Hawaii.
			2.Establishment and adoption of the monarch butterfly as the national butterfly
 (a)In generalThe insect commonly known as the monarch butterfly (Danaus plexippus) is adopted as the national butterfly of the United States. (b)Rule of constructionNothing in this Act or the adoption of the monarch butterfly as the national butterfly of the United States shall be construed or used as a reason to alter, change, modify, or otherwise affect any plan, policy, management decision, regulation, or other action by the Federal Government.
			